            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

FROILAN REYES
ADC #155527                                                     PLAINTIFF

v.                        No. 4:17-cv-762-DPM-PSH

DAVID B. WARNER, MD, UAMS;
JOHNSON, Doctor, Pulaski County
Detention Center; ESTELLA BLAND,
RN, Cummins Unit; LaSONYA GRISWOLD,
Cummins Unit, MARCUS LAW, Doctor,
ADC; and SHARON RHODER, APN,
North Central Unit                                          DEFENDANTS

                                   ORDER
     On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, NQ 84, and overrules Warner's objections,
NQ 85.   FED.   R. CIV. P. 72(b)(3). As Judge Harris noted, this case is still
in early days. The proof before the Court is therefore limited. In the
circumstances, the Court would benefit from a more developed record
before ruling on the fraudulent concealment issue. This case may or
may not be like Quinones v. United States, which didn't involve an
allegedly misleading diagnosis or prognosis.            NQ 45 in E.D. Ark.
NQ 2:13-cv-19-DPM.
     Warner's motion for summary judgment, NQ 50, is denied without
prejudice. Bland and Griswold's motion to dismiss, NQ 65, is granted;
and Reyes' s claims against them are dismissed with prejudice.
Reyes' s claims against Johnson and Law are dismissed without
prejudice.   And his motions for clarification and for service, NQ 68 &
NQ 78, are denied as moot.
     So Ordered.


                                 D.P. Marshallr~
                                 United States District Judge




                                  -2-
